Title: To John Adams from Samuel Mather, 13 November 1783
From: Mather, Samuel
To: Adams, John


          Honoured Sir,
            Boston. Novr. 13th. 1783.
          As, from Your Discretion, Firmness of Mind and inviolable Integrity, I have expected great and good Things to be effected; You will allow me now to tell You, that my Expectation has not been disappointed.
          I heartily bless the most wise and wonderful Counsellour, that you have been so happily directed and succeeded in your Foreign Embassy to the Credit, Emolument and Comfort of your own Countrey, as well as to your own Honour: And I persuade myself, that, as you have begun, You will continue to deserve well of the Community, to which You originally belong, and of which You are so useful a Member.
          As I am now far advanced in Life, being now in my 78th. Year, I thought within myself, what I could do for the public Welfare and Happiness? And hence I formed the Conclusion to write the Legacy now inclosed to You: And, having written it, as I did not chuse to leave to my own Understanding, I Sent it to your Compatriot Mr. S. Adams; who Kept it for three Weeks, and then brought it Home: And he told me, that, after his repetedly reading it, he approved it from Beginning to End, and he advised me to print it: whereupon I gave it to the Printer.
          And as I Sent one of them to his Excellency the President of Congress; I have the Comfort to inform You, that I have received his Thanks for it in a complaisant and respectful Letter from him.
          As your Talents for Serviceableness are considerable and conspicuous; and You will, I doubt not, wisely and faithfully improve them, by the Help of our Divine Redeemer sollicited and improved; I wish You continued and great Success in the Improvement of them, and the greatest Comfort and Satisfaction in Your Success both here and forever hereafter.
          I commend you to the Special Guidance and Blessing of the great Lord of Heaven and Earth; and freely acknowlege myself to be / Your aged, obliged Friend / and most humble Servant.
          Samuel Mather.
          
            P. S. Mr. Temple, who brings This, has not been used tenderly here: And we think He deserves some Compensation for his rough Treatment in England.
          
        